Citation Nr: 1110293	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1987.  The Veteran died in March 2006.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Winston-Salem, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO), that in pertinent part, held that new and material evidence had not been received to reopen a claim of service connection for the cause of the Veteran's death. 

In December 2010, the Veteran presented testimony before the undersigned during a hearing in Washington D.C.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied the appellant's application to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  The evidence added to the record since the last final decision in December 2008 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

3.  The evidence is at least in equipoise as to whether the Veteran had service in the Republic of Vietnam during the Vietnam era and he is presumed to have been exposed to herbicides therein.

4.  The Veteran died in March 2006.  According to the Certificate of Death, the cause of his death was metastatic prostate cancer; no other significant conditions contributing to death were listed.

5.  The evidence reasonably establishes that the cause of the Veteran's death was service-related.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision that held that new and material evidence had not been presented to reopen the claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  With resolution of all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Analysis

New & Material Evidence

Service connection for cause of the Veteran's death was initially denied in an unappealed November 2006 rating decision.  The appellant attempted to reopen her claim in June 2008; however, in a December 2008 rating decision the RO held that new and material evidence had not been received to reopen the claim.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the November 2006 and December 2008 rating decisions are final.

However, claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the appellant filed the application to reopen his claim in January 2009.  Under the applicable provisions, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's original claim of entitlement to service connection for the cause of the Veteran's death was received in May 2006.

In support of her claim she submitted the Veteran's certificate of death, which indicated that the Veteran had died in March 2006.  The immediate cause of death was listed as metastatic prostate cancer.  

The Veteran's service treatment and personnel records were associated with the claims file.  Also of record at that time was the Veteran's VA Form DD-214, which listed the Vietnam Service Medal and the Republic of Vietnam Gallantry Cross amongst his decorations and medals.  However, in August 2006, the service department indicated that they were unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  In October 2006, the RO issued a formal finding on the unavailability of Vietnam verification.  

In November 2006, the RO denied entitlement to service connection for the cause of the Veteran's death, reasoning that the available evidence failed to demonstrate that the Veteran had in-country service in the Republic of Vietnam such as to warrant service connection on a presumptive basis.  The appellant was notified of this decision later that same month.  She did not initiate an appeal.

In June 2008, the appellant attempted to reopen her claim.  In support of her claim, she submitted private treatment records demonstrating a diagnosis of prostate cancer.  In December 2008, the RO held that new and material evidence had not presented to reopen the matter.  The appellant was notified of this decision later that same month.  She did not initiate an appeal.

The relevant evidence of record at the time of the last prior final decision in December 2008 consisted of the Veteran's service treatment and personnel records, VA and private treatment reports and the appellant's lay statements.  

The current claim on appeal was received in January 2009.  Newly received evidence includes private medical records, which demonstrate treatment for prostate cancer.  She also presented testimony before the undersigned during a hearing in December 2010.  She alleged that the Veteran had told her that he had travelled a great deal while stationed abroad and that he had been exposed to variety of chemicals while working on aircrafts.  This new evidence is sufficient to reopen the claim, as it was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Service Connection

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.´ 38 U.S.C.A. § 1116(f).

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service- connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312; 38 U.S.C.A. § 1310.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant alleges that Agent Orange exposure led to the Veteran's prostate cancer and ultimately caused his death.  Specifically, she alleges that the Veteran made several trips during his period of service, including trips to Vietnam, and was thus exposed to Agent Orange.

The Board notes that the Veteran was in receipt of the Vietnam service Medal and the Republic of Vietnam Gallantry Cross, amongst other decorations and medals.  The Vietnam Service Medal was awarded to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam."  The Vietnam Gallantry Cross was awarded by the Republic of Vietnam to units for "valorous combat achievements."  Thus, the award of these medals does not of itself establish service on land in Vietnam. See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996).

The Board will first consider whether a grant of presumptive service connection is warranted under 38 C.F.R. § 3.309(e), for herbicide exposure.  In this regard, the Veteran's personnel records demonstrate foreign service in Germany and Thailand.  His military specialty while in the Air Force required working on aircrafts.  The appellant has testified that the Veteran recounted that he set foot in Vietnam.  The Board finds this lay evidence to be competent, credible, and persuasive.  As such, it is reasonably established that the Veteran had service in the Republic of Vietnam.  Therefore, the Veteran is presumed to have been exposed to an herbicide agent while in Vietnam.  See 38 U.S.C.A. § 1116. Moreover, the claims file does not contain affirmative evidence to rebut the presumption.  Indeed, the Air Force could neither confirm or deny the Veteran's presence in Vietnam.  

Again, exposure to herbicides is presumed in this case.  Prostate cancer is one of the diseases for which presumptive service connection may be established.  38 C.F.R. § 3.309(e).  As the Veteran was diagnosed with metastatic prostate cancer, and the evidence establishes exposure to herbicide, presumptive service connection is warranted.

Based on the foregoing, the Veteran's prostate cancer is deemed to be service-connected.  Accordingly, as this was the principal cause of death, service connection for the cause of the Veteran's death is warranted.  See 38 C.F.R. § 3.312(a).

In light of the foregoing, competent and probative evidence reasonably establishes that a service-connected disability caused the death of the Veteran.  The claim must be granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


